Citation Nr: 1454599	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 2006 rating decision that denied service connection for degenerative joint disease of the right knee.

2.  Whether there was clear and unmistakable error (CUE) in a December 2006 rating decision that denied service connection for a right shoulder disability.   

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a right thigh disability/hamstring strain.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for testicular cancer.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2012 substantive appeal, the Veteran requested a Board hearing.  He subsequently changed representatives, and the current representative withdrew the hearing request by way of a February 2013 correspondence.  

The issues of entitlement to service connection for pes planus, a right thigh/hamstring disability, headaches, and testicular cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The December 2006 rating decision, which denied service connection for degenerative joint disease of the right knee, considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably have led to a different result if such error were corrected.

2.  The December 2006 rating decision, which denied service connection for a right shoulder disability, considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably have led to a different result if such error were corrected.

3.  A low back disability was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service, to include as due to a service connected disability.  

4.  A left knee disability was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service, to include as due to a service connected disability.  


CONCLUSIONS OF LAW

1.  The RO's December 2006 rating decision, which denied service connection for degenerative joint disease of the right knee, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  The RO's December 2006 rating decision, which denied service connection for a right shoulder disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2013).

3.  The criteria for an award of service connection for a low back disability, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for an award of service connection for a left knee disability, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  

VA did not provide the Veteran with a VA examination with regard to his low back and left knee disability claims.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The standards of McLendon are not met in this case as the evidence of records fails to indicate that a low back disability or left knee disability, first reported several years post service, had their onset in service or are otherwise related thereto.  As is explained below, the Veteran's contention is that these disabilities are secondary to right shoulder and right knee disabilities (neither of which is service connected).  There is also no evidence, other than his contention, that these conditions are related.  A veteran's assertion that one condition was cause by another is insufficient to trigger VA's duty to provide an examination or opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In any even the contention that the claimed disability is due to conditions that are not service connected, could not provide an indication that the claimed condition may be related to service.

The VCAA is inapplicable to the adjudication of CUE allegations.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

CUE

Previous determinations that are final and binding, including decisions of service connection and other matters will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims has provided a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The evidence before the RO at the time of the December 2006 rating decision included the service treatment records, VA post service treatment records dated February 2002 to November 2002, and a May 2006 VA examination of the Veteran's right knee.

Right knee

The service treatment records reflect that in January 1990, the Veteran complained of right knee stiffness of two days duration.  He was assessed as having right knee strain.  The Veteran was next seen in January 1991, when he reported stiffness in the right knee following a basketball game.  X-rays were unremarkable and he was assessed with probable mild tendonitis of distal patellar tendon.  There were no further reported findings in service.

Post service VA treatment records reflect that in February 2002, the Veteran reported aching in both knees that had been present for three years.  X-rays that month revealed mild, early radiographic changes of degenerative joint disease about the medial compartments of both knees.  

In his claim for compensation received in May 2006, the Veteran reported that his right knee disability had begun in approximately 1989 and that he had been treated from 1990 to 1993.  He did not report post-service treatment, but did report that he had not been afforded a service separation examination.

In October 2006, a VA examiner diagnosed a right knee strain.  She found that it was less likely than not related to service.  Her rationale was that there were no records reflecting continuity of care from 1991 to 2002, and the service treatment records reflected that his in-service injury was resolving.  She also noted that the Veteran reported only a three year history of knee pain in February 2002 (thereby putting the onset of symptoms in 1999, or six years after service).    

In the December 2006, rating decision, the RO denied service connection for a right knee disability.  It found that although the service treatment records documented right knee pain and tendonitis, no permanent residual or chronic disability was shown.  The RO considered the Veteran's May 2006 claim, the service treatment records, VA treatment records dated from February to November 2002, and the report of the October 2006 VA examination.

Later in December 2006, the RO sent the Veteran notice of its decision.  He did not submit a notice of disagreement within one year, and not additional evidence was received during that period.  In the absence of CUE, it would have become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2014).

In his April 2010 claim of CUE, the Veteran contended that the RO failed to consider VA treatment records from November 2002 through December 2006; and that the service treatment records showed a chronic disability.  

In June 2010, the RO printed VA outpatient treatment records dated from February 2003 to October 2009.

The VA treatment records created prior to the December 2006 decision would have been constructively of record before the RO.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  They were thus part of the record as it stood at the time of the RO decision.

To the extent that the RO failed to consider an accurate record as it then stood, there is no showing that such failure was outcome determinative.  To the contrary, a review of the VA treatment records, shows no additional findings attributed to a right knee disability until November 2006.  At that time, the Veteran reported bilateral knee pain, and was assessed as having mild arthritis.  These are essentially the same findings made by the October 2006 VA examiner.  They do not contradict the findings of the October 2006 VA examiner in any way and are consistent with the February 2002 findings, which were considered in the rating decision.  

As discussed above, the service treatment records did not document any permanent or chronic disability, but showed only that there were two episodes of right knee pain and tendonitis without any reported treatment for approximately two year before the Veteran's discharge from service.

The correct facts were before the VA examiner and the RO at the time that they rendered their opinion/decision.  The correct facts were that the Veteran sustained an injury in service; there was no indication of post service treatment until 2002; when the veteran did not report continuity of symptomatology but instead suggested that symptoms began in 1999; and there was a competent medical opinion weighing against the claim.  The RO also considered the Veteran's claim suggesting that his disability had begun in service, but the other evidence of record gave the RO ample basis for discounting this report and giving greater weight to his reports to the VA treatment provider.

Based on the foregoing, the Board concludes that the December 2006 rating decision did not contain CUE.  From review of the record, it appears that the RO properly considered the extant evidence of record, and properly concluded service connection for right knee degenerative joint disease was not warranted.  There is no indication that the RO did not have the correct facts as known at the time or that it incorrectly applied extant statutory or regulatory provisions and no unmistakable error was found to which reasonable minds could not differ.


Right shoulder

The service treatment records reflect that in July 1990, the Veteran reported a right shoulder injury sustained while playing basketball.  He was assessed as having probable anterior shoulder subluxation.  He was responding well to physical therapy in August 1990.  He was assessed as having resolving right shoulder pain from partial subluxation.   

Post service treatment records (February 2002 through November 2002) reflect no findings attributed to a right shoulder disability.  

The Veteran's April 2010 assertion of CUE is also based on the RO's failure to consider the VA treatment records from November 2002 through December 2006.  

The failure to review these records was not outcome determinative with regard to the right shoulder claim.  The records dated through December 2006 fail to reflect any findings attributed to a right shoulder disability.  The correct facts were before the RO at the time it rendered its decision.  The correct facts are that the Veteran sustained a right shoulder injury in service and that within a month, it was deemed to have been resolving.  At the time of the December 2006 rating decision, there was no evidence of a current disability.  

The service treatment records also failed to show a permanent or chronic disability in service, inasmuch as there was a single episode of treatment for a right shoulder disability without evidence of an ongoing disability or a chronic disability.

The RO did not provide the Veteran with a VA examination for his right shoulder claim.  To the extent that this constituted a breach of a duty to assist the Veteran, the Board notes that a breach of a duty to assist cannot constitute CUE.  Beraud v. Shinseki, 26 Vet. App. 313, 321 (2013).  

Based on the foregoing, the Board concludes that the December 2006 rating decision was not the product of CUE.

Service Connection

Service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in the case of a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)   Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and certain cancers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Low back, left knee 

The service treatment records fail to reflect any findings attributed to either a low back disability or a left knee disability.  The first post service evidence of the disabilities is dated in February 2002, nine years after service.  The Veteran reported knee problems had begun three years earlier.  There was no reported onset date for his chronic low back pain.  Continuity of symptomatology is not demonstrated for either disability, either by the clinical record or by the Veteran's own statements.  The Veteran has not reported an onset of symptoms in service, an in-service injury or an ongoing disability.
    
Instead, according to the Veteran's April 2010 statement, he is seeking service connection for a low back disability and a left knee disability as secondary to a right shoulder disability and a right knee disability respectively.  Since the Veteran is not service connected for a right shoulder disability or a right knee disability, service connection as secondary to these disabilities is not possible as a matter of law.  To the extent that the Veteran claims the right knee or shoulder disabilities should be service connected; he is not competent to say that the disabilities were cased or aggravated by the right knee or shoulder conditions, and there is no competent evidence to that effect.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for a low back disability and a left knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.

There was no CUE in the RO's December 2006 rating decision, which denied service connection for right knee degenerative joint disease.  

There was no CUE in the RO's December 2006 rating decision, which denied service connection for right shoulder disability.  



REMAND

Pes Planus

Service treatment records reflect that mild, asymptomatic pes planus was noted on the October 1988 entrance examination.  In October 1989, the Veteran complained of pain in the arches of both feet.  One notation reads "severe pes planus," although the severity of the disability is not noted in the assessment.  That same day, he received a provisional diagnosis of probable metatarsal stress reaction.  Consequently, the service treatment records include evidence that the Veteran's pre-existing condition may have become aggravated.  However, as the RO noted, the post service treatment records fail to reflect any findings of pes planus.  Consequently, there is a question as to whether the Veteran even has a current disability. 

A VA examination is warranted to determine if the Veteran's pre-existing (and asymptomatic) pes planus was aggravated by service. 

Right thigh/hamstring

The service treatment records reflect that in May 1990, the Veteran reported that he felt something pop in the back of his right thigh while running in a softball game nine days earlier.  He reported that he re-injured it two days earlier.  He was assessed with a strained right hamstring.

A VA examination is warranted to determine if the Veteran has a current right thigh/hamstring disability and whether it began during or is causally related to service.

Headaches

Both the service treatment records (May 1989, November 1991) and the post service treatment records (March 2003, August 2005) reflect intermittent complaints of headaches.  The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's headaches.  

Testicular cancer

The service treatment records fail to reflect any findings attributed to testicular cancer.  However, an April 1990 examination revealed that the Veteran had a left varicocele that was not present upon entry into service.  

Post service, the Veteran reported left testicular pain in February 2002.  He also underwent a right orchiectomy and a left testicle biopsy.  Finally, an examiner noted a palpable left varicocele.

The Board finds that the Veteran should be afforded a VA examination for the purpose of identifying any current urologic disability and to determine whether any such disability began during or is related to service.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine whether the pre-existing pes planus was aggravated by service.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing mild, asymptomatic bilateral pes planus was aggravated during service (permanently increased in severity).  

If aggravated in service, is there current pes planus linked to the pes planus in service?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should also note the in-service treatment of the veteran's feet.  

2.  The Veteran should be afforded an examination to determining whether he has a urologic disability that began during or was caused by service.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a urologic disability, to include testicular cancer, that began during or is causally related to service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should also note the April 1990 in-service examination that revealed a left varicocele. 

3.  The Veteran should be afforded an examination for to determine whether current right thigh/hamstring disability or headaches is related to service.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right thigh/hamstring disability and/or headaches began during or are causally related to service, to include as due to the strained hamstring incurred in service and the headaches noted in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
4.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


